GUIDRY, Judge.
For the reasons assigned in the companion case of Holmes v. State of Louisiana, Department of Highways, et al., 466 So.2d 811 (La.App. 3rd Cir.1985), the judgment appealed from is affirmed in part, reversed in part and re-cast as follows:
IT IS ORDERED, ADJUDGED AND DECREED that there be judgment in favor of plaintiff, Julie Olivier, and against the defendant, State of Louisiana, through the Department of Transportation and Development, in the full sum of ONE MILLION, ONE HUNDRED THOUSAND AND NO/100 ($1,100,000.00) DOLLARS, with legal interest thereon from date of judicial demand until paid.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that there be judgment in favor of Third Party Plaintiff, State of Louisiana, through the Department of Transportation and Development, and against Third Party Defendant, Gary Dickerson, for a sum equal to forty (40%) per cent of any sums paid by Third Party Plaintiff in satisfaction of the judgment rendered against it in favor of Julie Olivier, together with legal interest from the date of such payment by the State of Louisiana, through the Department of Transportation and Development.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the third party demand filed by the State of Louisi*832ana, through the Department of Transportation and Development against American Motors Corporation and that filed by American Motors Corporation against the State of Louisiana, through the Department of Transportation and Development are dismissed with prejudice.
Costs of this suit, both at the trial level and on appeal are assessed on the basis of 60% to the State of Louisiana, through the Department of Transportation and Development and 40% to Gary Dickerson.
AFFIRMED IN PART, REVERSED IN PART, AND RENDERED.
STOKER, J., concurs and assigns written reasons.